     Case 3:19-cv-00022-GPC-WVG Document 11 Filed 04/22/19 PageID.30 Page 1 of 3




 1   Mark L. Javitch (CA SBN 323729)
     210 S Ellsworth Ave #486
 2   San Mateo, CA 94401
     Telephone: 402-301-5544
 3   Facsimile: 402-396-7131
 4   javitchm@gmail.com
     Attorney for Plaintiff
 5
 6
 7
 8
                                       UNITED STATES DISTRICT COURT
 9                                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL CANFIELD,                                          Case No.: 19CV0022 GPC WVG
                          Plaintiff,
12                                                             STIPULATION OF DISMISSAL WITH
     v.                                                        PREJUDICE
13
     PALMER ADMINISTRATIVE SERVICES,
14   INC., a Delaware corporation,
15                       Defendant.

16
17
            In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Daniel Canfield and
18
     Defendant Palmer Administrative Services, Inc., (collectively, the “Parties”) hereby stipulate and give
19
20   notice to the Court that the Parties now wish to dismiss this case, including dismissing all of Plaintiff’s

21   claims against Defendant with prejudice. In support of this motion, the Parties state that they have

22   entered into a voluntary settlement agreement that fully and finally resolves all claims, including all
23   claims that were asserted, or that could have been asserted, in the case and therefore the matters in
24
     dispute between Plaintiff and Defendant have been resolved.
25
            WHEREFORE, the Parties request that the Court enter an order dismissing the case with
26
     prejudice.
27
                                                           1
28                                                                                            19CV0022 GPC WVG
     Case 3:19-cv-00022-GPC-WVG Document 11 Filed 04/22/19 PageID.31 Page 2 of 3




 1
 2 DATED: April 22, 2019               MARK L. JAVITCH, ATTORNEY AT LAW

 3
                                       By: /s/ Mark L. Javitch
 4                                     Mark L. Javitch
 5                                     Counsel for Plaintiff
                                       DANIEL CANFIELD
 6
 7
     DATED: April 22, 2019             GREENSPOON MARDER LLP
 8
 9                                     By: /s/ Blake Osborn
10                                     Blake Osborn
11                                     Counsel for Defendant
                                       PALMER ADMINISTRATIVE SERVICES,
12                                     INC.
13
14
15                             ATTESTION OF E-FILED SIGNATURE
16
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
17
18   and Procedures Manual, I hereby certify that the content of this document is acceptable to

19   Defendant’s counsel, and that I have obtained their authorization to affix electronic
20
     signatures to this document. I hereby attest, under penalty of perjury under the laws of the
21
22   United States, that Blake Osborn has concurred in the content of the foregoing and has

23   authorized this filing.
24
25
     DATED: April 22, 2019                      By: /s/ Mark L. Javitch
26                                                   Mark L. Javitch
27
                                                  2
28                                                                              19CV0022 GPC WVG
     Case 3:19-cv-00022-GPC-WVG Document 11 Filed 04/22/19 PageID.32 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2        The undersigned hereby certifies that a true and correct copy of the foregoing
 3   document has been served on this 22nd day of April 2019 to all current and/or opposing
 4   counsel of record, if any to date, who are deemed to have consented to electronic service
 5   via the Court’s CM/ECF system. Any other counsel of record will be served by electronic
 6   mail, facsimile and/or overnight delivery upon their appearance in this matter.
 7        I declare under penalty of perjury of the laws of the United States that the foregoing
 8   is true and correct. Executed this 22nd day of April, 2019.
 9
10                                          /s/ Mark L. Javitch
                                            Mark L. Javitch
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  3
28                                                                             19CV0022 GPC WVG
